          Case 1:20-cv-01620-VSB Document 7 Filed 04/24/20 Page 1 of 1



                                                                                                                     575 Madison Avenue
                                                                                                                     New York, NY 10022-2585
                                                                                                                     212.940.8800 tel
                                                                                                                     www.kattenlaw.com..


                                                                                                                     MARGARET MCQUADE
                                                                                                                     margaret.mcquade@katten.com
                                                                                                                     212.940.6664 direct
                                                                                                                     212.940.8776 fax


April 24, 2020

Via ECF
Honorable Vernon S. Broderick
United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Fischler v. Alex Mill Company, LLC (Case No. 1:20-cv-01620)
        Defendant Alex Mill Company, LLC’s first request for extension of time to answer
        or otherwise respond to the Complaint, with consent from Plaintiff

Dear Judge Broderick:

My firm represents Defendant Alex Mill Company, LLC, in the above-referenced action. We
write to respectfully request an extension of time to answer or otherwise respond to the Complaint
from April 2, 2020 up to (and including) Monday, June 1, 2020. Plaintiff has consented to the
requested extension of time.

This is the Defendant’s first request for an extension to answer or otherwise respond to the
Complaint. Defendant makes this request for an extension because its offices have been closed
under government mandate for several weeks due to the Covid-19 crisis, and as such, Defendant
was unaware that it had been served with the Complaint. Defendant’s counsel recently discovered
the existence of this litigation while performing a routine Pacer search.

We thank the Court for its time and attention to this matter. Should Your Honor have any questions,
please do not hesitate to contact the undersigned attorney.

                                                               Respectfully submitted,
                                                               KATTEN MUCHIN ROSENMAN LLP

                                                               ___/s/ Margaret McQuade________


cc:    All counsel of record (via ECF and email)




                 AUSTIN     CENTURY CITY      CHARLOTTE           CHICAGO         DALLAS         HOUSTON      LOS ANGELES
                 NEW YORK      ORANGE COUNTY          SAN FRANCISCO BAY AREA                SHANGHAI       WASHINGTON, DC
                                           LONDON: KATTEN MUCHIN ROSENMAN UK LLP
                                     A limited liability partnership including professional corporations
